Citation Nr: 1035854	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  02-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for disabilities 
as a result of maxillary surgery in 1994 and for treatment of a 
right ovarian cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from May 1992 to February 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a January 2002 rating decision.


FINDINGS OF FACT

1.  The Veteran underwent maxillary surgery in August 1994.

2.  Since her August 1994 surgery, the Veteran has developed 
symptoms including rhinitis, sinusitis, and trigeminal neuralgia.

3.  The medical evidence is split as to whether the maxillary 
surgery actually caused the rhinitis or sinusitis, but it does 
not show that the trigeminal neuralgia was caused by the 
maxillary surgery.

4.  No carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the surgical treatment has been shown.

5.  The Veteran consented to the surgical procedure.

6.  Sinus-related symptoms are a reasonably foreseeable result of 
maxillary surgery.

7.  The Veteran had her right ovary removed in conjunction with 
the removal of a cyst on the ovary in 1997.  

8.  Medical evidence showing carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing treatment for the cyst on the 
Veteran's right ovary has not been presented.

9.  The removal of the Veteran's right ovary was a reasonably 
foreseeable result of having a cyst on the ovary.


CONCLUSIONS OF LAW

1.  Criteria for compensation under 38 U.S.C.A. § 1151 for the 
additional disabilities as a result of VA maxillary surgery in 
August 1994 have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2009).

2.  Criteria for compensation under 38 U.S.C.A. § 1151 for the 
removal of the Veteran's right ovary have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  1151 Claim

The Veteran contends that she developed additional disabilities 
as a result of VA care and surgery.  Specifically, she alleges 
that she developed several additional symptoms as a result of 
maxillary surgery that was performed at the Houston VAMC dental 
clinic in 1994; and she believes that inadequate care furnished 
at VA led to the eventual removal of her right ovary in 1997. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability were 
service connected.  A disability or death is a qualifying 
additional disability or qualifying death if the disability or 
death was not the result of the Veteran's willful misconduct and 
either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and 
the proximate cause of the disability or death was either 
A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or B) an event not 
reasonably foreseeable; or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 
is to determine whether the Veteran has any additional 
disabilities as a result of a VA procedure or care.  See 38 
C.F.R. § 3.361. 

In order for causation to be shown, it must be found that the 
hospital care or medical or surgical treatment resulted in the 
Veteran's additional disability.  Merely showing that a Veteran 
received care or treatment and that she has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

If it is found that VA treatment caused an additional disability, 
it must then be determined whether there was either a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or that the additional disability was something that 
was not reasonably foreseeable.

With this in mind, the Board will address the two claims 
separately below.

Additional disability as a result of maxillary surgery in 1994

The Veteran has alleged that as a result of maxillary surgery 
that was performed at the Houston VAMC dental clinic in 1994, she 
developed several additional medical conditions including 
rhinitis, sinusitis, and trigeminal neuralgia.  The Veteran has 
written a number of statements during the course of her appeal in 
which she has attempted to link a number of health problems that 
she has had in the years following her maxillary surgery in 1994 
to that surgery.  The complaints which appear most frequently are 
that the surgery caused her to develop sinusitis/rhinitis and 
that it caused numbness in her face that has been diagnosed as 
trigeminal neuralgia.  

Medical records show that in August 1994, the Veteran signed a 
consent form for the recommended surgery.  In doing so, the 
Veteran acknowledged that one of the possible effects of the 
procedure was swelling and sinus exposure.  It was also noted 
that additional surgery might be necessary.  In a separate 
record, the VA doctor wrote that the risks, benefits and 
alternatives had been discussed with the Veteran who indicated 
that she understood and wished to proceed with the operation.

After consent was obtained, the Veteran was taken to the VA 
Operating Room for a right maxillary segmental osteotomy and 
removal of root tip.  It was noted that the Veteran had had 
multiple extractions in the previous two years, and she had 
requested a tooth replacement because of the defect in the right 
maxilla.  The doctor noted that prosthetic reconstruction was not 
possible, and the Veteran was therefore given the option of 
either nontreatment, or a segmental osteotomy for future 
prosthetic replacement.  She opted for the treatment.  

The operative report did not show any unexpected events or 
problems during the surgery and it was noted that the Veteran did 
well postoperatively with her only complaint being mild 
congestion.  Postoperative radiographs showed good placement of 
the right maxillary segment and the removal of the root tip in 
area #15.  The Veteran was discharged home in good condition.

At a hearing before the Board in March 2007, the Veteran 
indicated that her understanding prior to her maxillary surgery 
was that the doctor was going to go in and smooth out the 
sinuses.  She recalled that approximately two months after the 
surgery, she began to feel that something was not quite right.  
Further, she sought treatment for watery eyes, facial pain and 
numbness.  The Veteran denied any sinus or nerve problems prior 
to the surgery.  

In August 1999, a CT of the Veteran's brain revealed normal 
paranasal sinuses.  In January 2000, a CT scan of her paranasal 
sinuses showed no evidence of acute sinusitis, but did reveal 
moderately severe rhinitis, which was more significant on the 
right with partial occlusion of the right osteomeatal.

A VA examination was provided in January 2000 to determine 
whether there was any relationship between the Veteran's chronic 
sinusitis and the dental procedure that was performed in August 
1994.  The examiner noted that the Veteran had some nasal 
obstruction and found purulent discharge without crusting as well 
as tenderness of the maxilla sinus.  However, after reviewing the 
claims file and examining the Veteran, the examiner concluded 
that the Veteran's chronic sinusitis was not related to the 
dental surgical procedure in August 1994.  The examiner explained 
that there was no involvement of the maxillary sinus noted during 
the procedure and no complication was noted during the procedure. 

In April 2000, a VA dentist examined the Veteran and noted that 
the surgery in 1994 was well healed without any apparent 
maxillary sinus problems.

In February 2002, another CT of the paranasal sinuses was 
completed, and the radiologist indicated that the findings 
suggested that there was some structural abnormality on the 
right.  Because of the hypoplastic right frontal sinus, the 
radiologist felt that the sinus draining was suggestive of a 
structural abnormality that was long-standing and possibly 
lifelong. 

In March 2003, a CT of the brain again revealed normal sinuses.

In February 2005, the Veteran underwent a VA examination of her 
sinuses, where she informed the examiner that following her 
surgery in 1994 she had sinus infections 2-3 times per month 
which caused right facial swelling and tingling.  The examiner 
found the Veteran to be in no acute distress and stated that 
there was no evidence that the Veteran had either sinusitis or 
infection on examination.  The examiner stated that overall the 
likelihood that the Veteran' sinus condition was due to the 
surgery was in question, as she had no documentation of the 
surgery to review, and she could find no physical examination of 
changes consistent with any surgery having been performed.  The 
examiner then confusingly stated that it was as likely as not 
that the Veteran's sinus condition was attributable to the sinus 
manipulation in 1994.  

The same examiner provided an addendum in December 2005 
indicating that per the Veteran's reports she had no sinus 
complaints prior to her operation and that her symptoms began 
after the procedure.  The examiner acknowledged that such a 
procedure (maxillary segmental osteotomy and removal of a root 
tip) can cause problems as described by the Veteran, and thus her 
complaints are attributable to the VA procedure.

Another medical opinion was provided in July 2006.  The chief VA 
dentist indicated that the Veteran had a history of sinusitis, 
but he stated that there was no evidence connecting it to the 
maxillary surgery in either 1994 or 1998; furthermore, he 
explained that any sinusitis related to such a surgery would be 
transient and resolve in at most one month, as the surgery site 
did not include the maxillary sinus drainage os, or the nasal 
wall.  He also pointed out that the CT scan of the maxillary 
sinuses in March 2003 showed no sinus disease and found the 
surgical sites to be well healed without any sign of unusual 
sinus floor contours or other associated problems.  The examiner 
concluded that there was no evidence that the complaints of 
sinusitis were a result of the natural progression post surgery 
or due to surgical error. 

Generally speaking, lay testimony is competent to establish the 
presence of observable symptomatology and may provide sufficient 
support for a claim of service connection.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  For example, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As such, the Veteran would be considered competent to report 
symptoms such as sinus problems and numbness, as she would have 
personally experienced them.  However, the inquiry does not end 
here, as the Board must assess not only competency of the 
Veteran's statements, but also their credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the Board does not find the Veteran to be credible.  
She has voiced a number of health complaints in the years 
following her surgery, and without any apparent foundation, 
appears to relate them all to her surgery in 1994.  For example, 
in a 2001 statement the Veteran asserted that as a result of her 
surgery in 1994 she had increased migraine headaches, removal of 
the right ovary, severe sinus problems, severe nausea, swollen 
ear drum, tearing, constant nagging headaches, constant sore 
throat, constant upper nose swelling and severe sweating.

Yet, the surgery in 1994 by all objective medical observation 
went well.  The Veteran has provided no medical evidence showing 
that the VA procedure actually caused an additional disability; 
for example how the dental surgery caused her right ovary to be 
removed.  A review of the medical records shows for example that 
the ovary was removed because of a large cyst that had formed on 
it, not because of a dental procedure.  

Similarly, at the time she wrote her letter, the Veteran was 
service connected for migraine headaches and rated at 50 percent.  
As such, if the migraine headaches began in service, and were 
being compensated as such, it is unclear how they would have been 
caused by surgery that took place several years after the Veteran 
separated from service. 

A review of the claims file further diminishes the credibility of 
the Veteran's testimony.  For example, in March 1998, it was 
noted that the Veteran was a poor historian; in December 2001, a 
VA doctor found the Veteran to have poor insight; and in February 
2002, the Veteran was noted to have voiced many complaints that 
were at times conflicting.  As such, the Board finds the actual 
medical treatment records and medical opinions to be more 
probative of the onset and etiology of the Veteran's current 
health problems than is her testimony. 

From a review of the evidence it is somewhat unclear as to 
whether the Veteran developed an additional disability as a 
result of her surgery in 1994, as the medical opinions that have 
been received reached somewhat differing conclusions.  

With regard to the trigeminal neuralgia, the only medical opinion 
of record to address the etiology of the condition (namely the 
July 2006 dental opinion) found that there was no evidence that 
the trigeminal neuralgia was a result of the natural progression 
post surgery or due to surgical error.  While the Veteran may 
have developed the condition soon after her surgery, the 
regulations are very clear that merely showing that a Veteran 
received care or treatment and that she has an additional 
disability does not establish cause.  See 38 C.F.R. 
§ 3.361(c)(1).  Here, the only evidence the Veteran has advanced 
to support her claim are her statements that she believed that 
her trigeminal neuralgia was caused by her surgery.  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
causation do not constitute competent medical evidence. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Veteran's statements are 
insufficient to establish that the maxillary surgery caused her 
trigeminal neuralgia, particularly in light of the VA medical 
opinion which specifically found no causation.  Therefore, 
without any medical evidence showing that the Veteran's 
trigeminal neuralgia was caused by her maxillary surgery in 1994, 
the criteria for compensation under 38 U.S.C.A. § 1151 have not 
been met with regard to that condition.

With regard to the Veteran's assertion that the maxillary surgery 
in 1994 caused sinus problems, there is some medical conflict.  
Two medical opinions have essentially concluded that the 
Veteran's sinus problems were not caused by the sinus surgery, 
while a third opinion did find a causal relationship.  However, 
resolution of this issue is ultimately immaterial to this 
adjudication, as even if it were conceded that the Veteran's 
surgery caused an additional disability, the medical evidence has 
not found carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment.  

That the Veteran has had some sinus problems since her surgery is 
not disputed. However, the Veteran has not advanced any medical 
evidence to show that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA.  The July 2006 VA opinion specifically found no 
surgery error; and even the medical opinion that found that the 
surgery caused the sinus problems concluded that it was a 
possible complication of a surgery of that nature, not that it 
was the result of a mistake by the surgeon.    

Additionally, there has not been a showing that the Veteran's 
post-surgery symptoms should be considered to be "an event not 
reasonably foreseeable."  The Veteran gave informed consent and 
the consent form specifically listed sinus problems as a possible 
complication of the surgery.  

As such, regardless of whether the Veteran's maxillary surgery in 
1994 actually caused an additional disability, the criteria for 
compensation under 38 U.S.C.A. § 1151 have not been met, and the 
Veteran's claim is therefore denied.

Ovarian Cyst

The Veteran also contends that compensation is warranted under 
38 U.S.C.A. § 1151 stemming from the removal of her right ovary 
in 1997.  The Veteran's theory of entitlement is that she 
received inadequate care at VA which led to the eventual removal 
of her right ovary in 1997.  

At a hearing before the Board in March 2007, the Veteran 
indicated that she began to have severe bleeding with her 
menstrual cycles in approximately 1996.  A treatment record 
confirms that the Veteran voiced complaints with her period in 
November 1996.  An ultrasound was conducted at a private hospital 
in December 1996 to assess the cyst on the Veteran's ovary.  In 
January 1997 the Veteran complained about irregular bleeding, and 
it was noted in March 1997 that the bleeding had stopped.

In December 1996, it was indicated that a baseline pelvic exam 
showed evidence that the Veteran had an enlarged uterus and he 
recommended that an ultrasound be provided.  The ultrasound 
revealed a right ovarian cyst.  In March 1997, it was indicated 
that the Veteran had presented with complaints of 
menometrorrhagia, and he outlined the available treatment 
options, including a trial of oral contraceptives, as opposed to 
a diagnostic laparoscopy.  The Veteran agreed to try a two month 
course of the contraceptives.  It was noted that a laparoscopy 
remained an option in the future.

However, in a September 2002 statement, the Veteran stated that 
she could not take birth control pills because they exacerbated 
her headaches, and she did not like the recommendations, so she 
sought a second opinion from VA.

It is noted that an ultrasound appears to have also been 
performed at VA in February 1997 which showed a prominent 
vascular structure at the right side of the Veteran's uterus.

The Veteran reported that she asked the VA doctor to remove the 
cyst, but he recommended that she leave the cyst alone, because 
he had medication to solve the bleeding.  

The Veteran indicated that she took the prescribed medication 
which stopped the bleeding, but also prevented her from having 
her period until April 1997.  The VA doctor reportedly explained 
that the medication could have that effect.  The Veteran 
indicated that she eventually had her period, and then decided to 
seek additional private medical treatment.  

The Veteran reported that the second private doctor also ordered 
an ultrasound, which showed that the ovarian cyst had grown since 
her initial consult, and it was recommended that surgery be done 
to remove the cyst.  Unfortunately, in removing the cyst, the 
private doctor was unable to save the ovary and had to remove it 
as well.  

It is unclear whether the ovary would have been saved had the 
surgery been done when the cyst was first discovered.  As such, 
it is difficult to state as a fact that the failure to initially 
remove the cyst caused the loss of an ovary.  Nevertheless, the 
Board does not have to concretely resolve this question in order 
to adjudicate this claim, as the additional criteria for 
compensation under 38 U.S.C.A. § 1151 have not been met.

The Veteran contends that if the VA doctor had removed the cyst 
initially, then she would still have her ovary; and she believes 
that the failure to take such action was a breach of care that 
amounts to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA.

However, the Veteran has advanced no medical evidence to support 
such a position.  The fact remains that several doctors (both VA 
and private) concluded that the laparoscopy was not the best 
first option.  Eventually, the decision was made to remove the 
cyst (and the right ovary as well); however, no medical evidence 
has been presented to suggest that the decision not to 
immediately remove the cyst should constitute carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA.  Support for the VA doctor's 
determination in February 1997 is provided by the fact that a 
private physician made the same recommendation in March 1997; 
namely that surgery should be put off in order to attempt an 
alternative solution.

The Veteran presented for treatment of a difficult problem, 
namely she had a cyst on an ovary.  There were two clear options, 
treat the cyst directly with medication and hope that it reduced 
in size, or go in and surgically remove the cyst.  The doctors 
recommended the more conservative, and less invasive, approach of 
trying to treat the cyst without surgery.  Unfortunately, the 
removal of the Veteran's ovary eventually occurred.  Yet, there 
is no indication that had the operation been performed 
immediately that the ovary would have been saved.  

The Veteran has contended that her ovary could have been saved if 
they had operated sooner, but she has not offered any medical 
support for this position; and the Veteran is not medically 
qualified to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, her opinion 
alone is insufficient to establish carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in providing medical care. 

Similarly, the removal of the ovary was not an event not 
reasonably foreseeable when the Veteran presented for treatment 
of the cyst, as evidenced by the fact that surgical removal of 
the cyst was initially contemplated as one method of treatment 
when the Veteran first presented for medical care.

Thus, the evidence simply does not support the conclusion that 
the VA treatment was careless, negligent, lacking in proper 
skill, or representative of an error in judgment; and the removal 
of the ovary was not an event not reasonably foreseeable.  
Therefore the criteria for compensation under 38 U.S.C.A. § 1151 
have not been met, and the Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, notice was provided by letters dated in 
November 2004 and March 2006, which informed the Veteran of all 
the elements required by the Pelegrini II Court as stated above.  

Extensive VA and private treatment records have been obtained; a 
number of medical opinions were also obtained.  These opinions 
were provided after examinations of the Veteran and after 
interviewing her, and they are therefore considered adequate for 
rating purposes.  Additionally, the Veteran testified at a 
hearing before the Board.  

In July 2010, the Veteran's representative argued that VA failed 
in its duty to assist by not obtaining quality-assurance records 
from the VA Medical Center.  VA's medical quality-assurance 
program consists of systemic health care reviews carried out by 
or for VA for the purpose of improving the quality of medical 
care or improving the utilization of health care resources in VA 
medical facilities.  Such data may relate to the structure, 
process or outcome of health care provided by VA. See 38 U.S.C.A. 
§ 17.500(c).  Under 38 U.S.C.A. § 5705, records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500-17511 
explain the provisions for maintaining confidentiality and limit 
access to the documents. 
 
It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific authorizations 
found in the regulations or by the direction of specific VA 
personnel, is required.  Adjudicative personnel are not listed 
among the persons authorized in 38 C.F.R. § 17.508, nor is there 
any existing directive or manual provision that provides the 
requisite authorization.  To the contrary, VA Adjudication 
Procedures Manual M21-1, Chapter 22, paragraph 3, pertaining of 
the development of the evidence relating to claims under 38 
U.S.C.A. § 1151, expressly states that quality-assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims folder.  Citing 38 
U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the adjudication 
of such claims. 
 
The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact that 
the regulations also specify that efforts must be made to protect 
the identities of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant that 
no procedures relating to the use and handling of quality-
assurance records during claims adjudication or as to any 
controls that might be placed on relocation to claims folders 
have been established.  The Board does not have the authority to 
invalidate VA regulations or adjudicative manuals.  Procurement 
of quality-assurance records would necessarily entail their 
disclosure to the Veteran's representative.  Redisclosure of 
quality-assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no specific 
reference to claims representatives is found therein.  See 38 
C.F.R. § 17.510.  Unauthorized disclosure may lead to monetary 
penalties.  See 38 C.F.R. § 17.511. 
 
Although VA is required under VCAA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for benefits, in the absence of any specific provisions 
of the law or regulations that authorize access to quality-
assurance records for adjudicative use, the Board finds that it 
is not required to obtain such records pursuant to the duty to 
assist under the VCAA.  Indeed, the Board notes that a recent 
informal finding by the Office of the General Counsel, Department 
of Veterans Affairs, states that the Board is not at liberty to 
obtain such records.  Although VA is required under the VCAA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, and 
quality-assurance records might contain evidence and conclusions 
relevant to a determination under 38 U.S.C.A. § 1151, VA is not 
permitted to disclose quality-assurance records to the public 
except in narrowly-defined circumstances pursuant to 38 U.S.C.A. 
§ 5705.  Because records obtained through the VCAA must be 
considered in a claim, and records considered in a claim must be 
disclosed to claimants under VA regulations and Veterans Court 
case law, the Office of General Counsel has determined that 
Congress intended the privilege to apply to prevent VA from 
obtaining and using these records where doing so would inevitably 
entail disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 
(2005). Moreover, the Veteran's representative has not presented 
any convincing argument as to how quality-assurance reports would 
be relevant to this case, and speculative development in the 
hopes that such records might possibly exist pertinent to the 
appeal is not contemplated under the duty to assist. 

As such, VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of 
the Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice to 
the Veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist have 
been met, there is no prejudice to the Veteran in adjudicating 
this appeal.


ORDER

Benefits under 38 U.S.C. § 1151 for an additional disability as a 
result of maxillary surgery in 1994 is denied.

Benefits under 38 U.S.C. § 1151 for removal of a right ovarian 
cyst is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


